Citation Nr: 1135188	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  06-12 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1.  Entitlement to service connection for chronic pain syndrome.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to a rating in excess of 60 percent for degenerative disc and joint disease of the lumbosacral spine.

4.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to November 27, 2006, and as 70 percent disabling therefrom.

5.  Entitlement to a rating in excess of 10 percent for hypertension.

6.  Entitlement to automobile and adaptive equipment or adaptive equipment only.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In a decision dated in October 2009, the Board denied the appeal concerning the issues set forth on the title page of this decision.  The veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2010 joint motion to the Court, the parties (the veteran and the VA Secretary) requested that the Board decision be vacated as to those issues and remanded.  An August 2010 Court order, which granted the joint motion for remand, also included the issue of service connection for a cervical spine disability.  The appeal as to that issue, however, was granted by the Board in its October 2009 decision, and was not included in the joint motion for remand filed by the parties.  The Board assumes, therefore, that this issue was listed in the order in error, and it is not included in this remand. 

Issues related to service connection for gastrointestinal disabilities, which were remanded by the Board in October 2009, have not been returned to the Board, and, therefore, are not included in this remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the August 2010 joint motion for remand, the parties agreed that further attempts must be made to obtain any extant Social Security Administration (SSA) records, citing to Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).  

In reviewing the file, the Board also finds that the Veteran should be afforded an examination concerning the issue of service connection for chronic pain syndrome.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet.App. 370, 374-75 (2002).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including all of the associated medical records.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, must be included in the claims file.  All records provided by SSA also should be included in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine whether it is at least as likely as not that the Veteran has a separately identifiable chronic pain syndrome which had its onset in service, or was at least as likely as not caused or aggravated by service-connected disabilities, in particular, lumbosacral and cervical spine disabilities and bilateral knee conditions.  By "separately identifiable," the Board means a disorder, and not simply pain as a manifestation or symptom of another diagnosed condition.  The claims folders must be made available to the examiner in conjunction with the examination.  

3.  After assuring compliance with the above development, as well as with any other notice and development action required by law, review the claims in the appeal.  If the decision is less than a full grant of the benefits sought, the Veteran and her representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


